Citation Nr: 0944831	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-12 910	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January to March 1991.

This appeal to the Board of Veterans Appeals originally arose 
from a December 2004 rating action that denied service 
connection for a left knee disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.

In May 2006, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of February 2007, the Board reopened the claim 
for service connection on the basis of new and material 
evidence, and remanded the matter of service connection on 
the merits to the RO for adjudication, which was accomplished 
in March and September 2009 (as reflected in the Supplemental 
Statements of the Case).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran's preexisting left knee disability underwent 
a permanent increase in severity during military service.


CONCLUSION OF LAW

The veteran's preexisting left knee disability was aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim culminating in the 
grant of service connection, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002).

In precedent opinion VAOPGCPREC 3-2003, the VA General 
Counsel (VAGC) discussed the requirements for rebutting the 
presumption of sound condition when entering military service 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC 
held that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that it was not aggravated by service.  
The veteran claimant is not required to show that the disease 
or injury increased in severity during service before the 
VA's duty under the second prong of this rebuttal standard 
attaches.   

The VAGC also held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, are not inconsistent with 38 U.S.C.A. § 1111.  
38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 
requires the VA to bear the burden of showing the absence of 
aggravation.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, a lasting worsening of the 
condition - i.e., a worsening that existed not only at the 
time of separation, but one that still exists currently - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown,       8 Vet. App. 529, 538 (1996).

The Veteran contends that his preexisting left knee 
disability increased in severity during service, and was 
aggravated thereby.  He asserts that he suffered left knee 
swelling, crepitus, and instability during physical fitness 
training and while performing military instruction in a field 
environment, and that he was treated for this in service.  He 
gave testimony to this effect at the May 2006 Board hearing.    

A review of pre-service medical records discloses that the 
Veteran was seen at the University of Michigan Medical Center 
in November 1989 with complaints of a left knee injury the 
previous month while playing a sport.  Examination showed 
effusion and decreased range of motion, and the diagnosis was 
left knee internal derangement.  The Veteran subsequently 
underwent left knee arthroscopy for a partial anterior 
cruciate ligament (ACL) tear (intrasubstance, less than 50%), 
with non-weight-bearing cast immobilization.  In December 
1989, the Veteran reported that he had been noncompliant with 
instructions to use crutches despite the medical requirement 
of non-weight-bearing.  Quadriceps atrophy was noted in March 
1990.  In September 1990, it was noted that the Veteran had 
no left knee complaints or problems.  Examination showed a 
positive Lachman's test, increased quadriceps tone and mass, 
no effusion, and full range of motion.  A left knee ACL 
deficit was noted in October 1990, and a Townsend brace was 
prescribed.

January 1991 service medical records noted the veteran's 
history of surgery for a torn left knee ACL in October 1989.  
No trauma in the past 72 hours or swollen joints were noted, 
and examination showed full left knee range of motion and no 
swelling.  The assessment was status post ACL partial tear 
(documented), and a medical drop was planned.  

On subsequent orthopedic examination in January 1991, the 
Veteran reported that he had a Townsend brace at home, and 
complained of left knee giving-way 3 to 5 times per day 
without warning.  Examination showed quadriceps atrophy, a 
positive Lachman's test, a positive drawer sign, a positive 
pivot, a negative McMurray's sign, no effusion, and no laxity 
to valgus/varus stress.  Left knee X-rays were normal.  The 
diagnosis was torn left knee ACL with instability, and the 
physician recommended that the Veteran return to his home 
unit for processing as nondeployable secondary to 
instability.  

In early February 1991, the Veteran's unstable left knee was 
noted, and he complained of knee snapping, cracking, and 
popping.

On mid-February 1991 physical therapy evaluation, the Veteran 
complained of chronic left knee pain.  He was noted to have a 
history of a torn ACL, and was considered nondeployable and 
unfit for active service.  Current examination showed full 
left knee range of motion, a positive drawer sign, a positive 
Lachman's test, and positive pivot shift.  There was a half-
inch quadriceps atrophy and decreased tone.  Gait was normal.  
The assessment was 1989 ACL injury.    

The lower extremities were normal on March 1991 separation 
examination.  The diagnosis was history of torn left ACL per 
scope in 1989, with no repair undertaken.

Post service, October 1992 records from the Henry Ford 
Hospital show the veteran's complaints of a left knee injury.  
Examination showed minimal left suprapatellar and knee joint 
effusion, a loose intra-articular body, and an external 
ossicle through the knee.  In November 1992, H. G., M.D., 
noted the veteran's history of an October 1992 left knee 
injury.  Examination showed left knee bruising with a 
questionable prior history of ACL injury, and pivot could not 
be elicited secondary to inability to relax.  January 1995 
magnetic resonance imaging revealed an ACL tear, a small tear 
in the body and portion of the posterior horn of the medial 
meniscus, and a bone bruise of the lateral femoral condyle 
and lateral tibial plateau.  Dr. H. G. reported that the 
Veteran had had 2 re-injuries to his knee subsequent to the 
1989 injury, both contact valgus-type injuries playing 
football in 1992 and 1994.  The diagnosis was status post 
left knee ACL tear with probable medial meniscus tear.  The 
Veteran subsequently underwent surgery for left knee ACL 
reconstruction and partial medial and lateral meniscectomies.         

In an April 2004 statement, J. M., D.O., noted the veteran's 
history of a left knee ACL tear in Fall 1989, and January 
1991 inservice episodes of left knee strain, including a 
sensation of knee derangement (knee popping in and out of the 
socket) and hearing cracking, popping, and grinding noises 
while performing duty.  The Veteran sought medical attention 
for these conditions in service, and the doctor stated that 
review of his service and private medical records showed this 
to be true.  After noting a current diagnosis of moderate to 
severe left knee arthritis, Dr. J. M. opined that it was 
likely that the strenuous activities required by military 
service aided in the degenerated condition of the veteran's 
left knee.

In a statement which was received in May 2004, the veteran's 
sister stated that he complained of left knee pain after 
separation from service in March 1991; that he iced and 
elevated his knee; and that he told her that the knee had 
gotten worse during service.

In an April 2007 statement, K. A., M.D., stated that he had 
reviewed the veteran's records and treated him in the past.  
When first seen in May 2006, the Veteran had undergone ACL 
reconstruction.  He had a history of an original knee injury 
in 1989, and another knee injury in military service in 
January 1991, at which time he felt a slipping episode and 
began to feel clicking and popping in the knee, which he 
reported to medical personnel and for which he received 
physical therapy.  He subsequently underwent ACL 
reconstruction in 1995, at which time he had developed some 
early evidence of post-traumatic arthrosis.  Dr. K. A. opined 
that the veteran's knee became symptomatically unstable 
during military service in 1991, and that he had been coping 
nicely with a partial ACL tear prior to this.  The physician 
stated that the Veteran most likely completed this to a full 
tear, which became clinically symptomatic, and then went on 
to the subsequent mechanical symptoms associated with a knee 
arthrosis.  The doctor did not believe that his worsening 
simply represented natural disease process, given that he had 
done as well as he had prior to this, and in fact was playing 
football.  In addition, the physician did not believe that 
the Veteran had had a substantial post-service reinjury that 
would have significantly affected his outcome, or have been 
the cause of his current symptoms.

On December 2007 VA examination, the examiner reviewed the 
claims folder and noted the veteran's preservice history of a 
partial left knee ACL tear in 1989, and a second knee injury 
in service in January 1991, at which time he noticed 
clicking, cracking, and popping, and which condition 
continued to worsen despite physical therapy.  He 
subsequently underwent ACL reconstruction in 1995 and left 
knee arthroscopy in 2006.  After current examination, the 
diagnosis was left knee arthrosis with status post ACL 
reconstruction.  The physician reviewed claims folder 
including the medical statements of Drs. J. M. and K. A. and 
noted that, despite previous injury, the Veteran had done 
reasonably well with non-operative measures including 
physical therapy and bracing prior to military service in 
1991.  He opined that, while his current left knee disability 
could not entirely be pinpointed to his military service in 
1991, it was likely that his second inservice injury 
exacerbated his previous condition and led to complete ACL 
rupture, noting that the Veteran had done well prior to 
service and was able to play football, but that he was unable 
to participate in such activities after the inservice injury, 
and he had increasing pain and decreased range of motion.

In September 2008, a VA physician reviewed the claims folder 
and the veteran's entire medical history pertaining to his 
left knee, including preservice and inservice injuries.  
Based on a review of the entire medical evidence of record, 
the physician stated that the natural course of the veteran's 
left knee condition was the original intrasubstance ACL tear 
involving less than 50% of the left knee, increased left knee 
laxity, and accelerated rate of development of left knee 
degenerative arthritis.  Based on operative reports for the 
original diagnostic arthroscopy, the doctor noted that there 
was no evidence of significant degenerative changes at the 
time of the original 1989 injury.  He commented that the 
natural course for this partial ACL tear would have been 
increased incidents for development of left knee arthrosis.  
Given the fact that the Veteran sustained an additional 
injury, turning a less-than-50% ACL tear into a complete ACL 
tear requiring joint reconstruction, along with possible 
unstated additional injury to the chondral surface of the 
femur and tibia, at the time of the injury, the physician 
opined that the additional injury resulted in increased 
ligamentous laxity and abnormal left knee motion, therefore 
leading to an accelerated process for the development of 
degenerative arthrosis that was even more accelerated than 
from the previous initial injury.  This was supported by the 
fact that there were significant degenerative changes noted 
on the most recent left knee X-rays.  The examiner noted that 
the second injury to the left knee, completing the previous 
partial ACL tear, was sustained in service in 1991, and he 
opined that the left knee disability was permanently 
aggravated beyond the natural course of a partial ACL tear by 
re-injury and completing this to a complete ACL tear, noting 
the rapid development of left knee arthrosis after this 
injury.  The doctor stated that the Veteran was likely to 
have developed left knee arthrosis due to the initial injury, 
but he opined that the additional injury and complete ACL 
rupture despite repair accelerated the underlying 
degenerative process.

Received in September 2009 were statements from 2 service 
comrades of the Veteran.  Both men attested to the veteran's 
complaints of knee pain, for which he sought medical care, 
during the course of his duties as an infantry instructor in 
January 1991.           

Considering the above medical evidence including the left 
knee symptoms noted prior to as well as in service, the 2004 
and 2007 private physicians' findings and opinions, and the 
2007 and 2008 VA physicians' findings and opinions in light 
of the above-noted legal authority, and affording the Veteran 
the benefit of the doubt, the Board finds that the criteria 
for service connection for a left knee disability by way of 
aggravation by service are met.  The Board finds that these 
uncontradicted medical findings and opinions provide a 
reasonable basis for a grant of service connection by way of 
aggravation of preexisting disability.  In particular, the 
well-reasoned 2008 VA medical opinion was rendered on the 
basis of comprehensive consideration of the veteran's entire 
documented medical history (to include records reflecting 
inservice complaints) and his credible assertions, and a 
review of all available pre-service, service, and post-
service private and VA hospital, operative, and examination 
reports from 1989 to 2007.  Significantly, there is no 
contrary medical opinion as to the etiology of the veteran's 
currently-diagnosed left knee disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for service 
connection for a left knee disability by way of aggravation 
by wartime service are met.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


